Citation Nr: 1621446	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a right great toe disorder.

5.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1970 to October 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, which is entirely electronic (i.e., paperless), so of record.

Note also this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for service connection for PTSD and diabetes mellitus, type II, are being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development and consideration.  Whereas, instead, the Board is going ahead and dismissing the remaining claims since the Veteran withdrew them at the outset of his hearing.



FINDING OF FACT

In January 2016, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal of the claims for service connection for hypertension, a right great toe disorder, and a bilateral foot disorder.


CONCLUSION OF LAW

The criteria are met for withdrawal of the claims for service connection for hypertension, a right great toe disorder, and a bilateral foot disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be by the Veteran or his authorized representative.  38 C.F.R. § 20.204.

At the outset of his January 2016 hearing, the Veteran withdrew his appeal of the claims for service connection for hypertension, a right great toe disorder, and a bilateral foot disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims and they are summarily dismissed.


ORDER

The claims for service connection for hypertension, a right great toe disorder, and a bilateral foot disorder are dismissed since withdrawn.  


REMAND

Regrettably, the remaining claims for service connection for PTSD and Type II Diabetes Mellitus must be remanded rather than decided immediately.  A September 2012 treatment record shows the Veteran was applying for disability benefits from the Social Security Administration (SSA).  These records may be relevant to his VA claims that are still at issue in this appeal, so they must be obtained before deciding these claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, as regards the claim for service connection for PTSD, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  The Veteran has reported an in-service stressor of military sexual trauma (MST).  For claims based on in-service personal assault, evidence from sources other than his service records may corroborate his account of the stressor incident.  See 38 C.F.R. § 3.304(f)(5).  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor and such evidence includes, but is not limited to, a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

Additionally, the Veteran's hearing testimony suggests he may be alleging fear of hostile military activity as another stressor coincident with his service, as he testified being "scared" after seeing a soldier die in service.  VA liberalized the evidentiary standard for establishing the in-service stressor required for PTSD claims when such stressor is related to a fear of hostile military or terrorist activity.  

Specifically, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).

The Board finds the Veteran competent and credible in his reports of the MST, as well as to being scared during his service owing to the fatality mentioned.  Thus, a VA compensation examination and opinion are needed assessing whether there are "markers" confirming the alleged MST and whether there is a correlation ("nexus") between that alleged assault or possible fear of hostile military activity and eventual diagnosis of PTSD.  The Veteran testified during his hearing that doctors that evaluated him during 2013 and 2014 were "leaning towards" affirming this connection since they "believe [they are] related."  He reportedly has been receiving counseling during the last 2 years in a VA mental health clinic ("VA 7E") after suffering a "mental breakdown", but seemingly instead because of a pending foreclosure on his home that is on an Indian reservation rather than due to events occurring during his military service.  The examination and opinion therefore are needed to assist in resolving this conflicting evidence.


Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the SSA records pertaining to the Veteran's claim for disability benefits from this other Federal Agency, including the medical records considered.  All attempts to obtain these additional records must be documented in the claims file.  Efforts to obtain these requested records should be ended only if it is concluded the records sought do not exist or that further efforts to obtain them would be futile.  Because these are Federal records, if they cannot be located or do not exist, the Veteran must be notified of this in writing once the required attempts to obtain them have been made.  38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Also procure all additional records of post-service treatment the Veteran has received, if relevant to the remaining claims in this appeal.  The Board is particularly interested in records of treatment received in the VA Puget Sound Health Care System.  If any such records identified by the Veteran are unavailable, he should be so informed, and notations of the unavailability of such records and regarding the attempts made to obtain them documented in the claims file.  All records obtained must be associated with the claims file so they, too, may be considered.

3.  After receiving all additional records, provide the Veteran an appropriate VA mental health examination to determine the nature, extent, and etiology of all present psychiatric disorders, so irrespective of whether PTSD or something else.  His claims file, including a complete copy of this decision and remand, must be made available to the examiner for review of the pertinent medical and other history.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination report to be associated with the claims file.  

The examiner must review the evidence for "markers" or indicators tending to suggest that the claimed MST occurred during the Veteran's military service.  In performing this review, the examiner must identify the particular records that are believed to provide corroboration of the incident and provide explanatory rationale for why it is believed the records establish that MST actually occurred during the Veteran's military service.  See 38 C.F.R. § 3.304(f)(5).  In rendering this opinion, the examiner must address the following:
	
a.  Service personnel records ("Administrative Remarks") showing the Veteran was absent without authorization in May 1972.

b.  Any other possible signs or markers of PTSD or the alleged assault in the service personnel records, service treatment records, or other evidence of record.

Then the examiner is asked to express an opinion on the likelihood (very likely, as likely as not, or unlikely) that PTSD, if diagnosed, is directly related to or the result of the Veteran's military service, including especially his reported MST and possible fear of hostile military activity resulting in a fatality.

When responding, it is most essential the examiner provide explanatory rationale for all opinions expressed and conclusions reached, preferably citing to specific evidence in the file as support.  If the examiner must resort to mere speculation to render the requested opinion, he/she must state what reasons, with specificity, the question being asked is outside the scope or realm of a medical professional conversant in VA practices, what additional evidence, if available, would allow for a more definitive response, or whatever the reason is for not being able to respond more definitively (e.g., there are multiple possible etiologies, with none more prevalent than another).

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If it does not, return the report to the examiner for all needed additional information.


5.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


